FILED
                            NOT FOR PUBLICATION                              JUL 20 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



PATRICK JAMES CARRIZOSA, Jr.,                    No. 08-56557

               Petitioner - Appellant,           D.C. No. 3:05-cv-01935-IEG

  v.
                                                 MEMORANDUM *
JEANNE S. WOODFORD, Director of
CA Department of Corrections,

               Respondent - Appellee.



                    Appeal from the United States District Court
                       for the Southern District of California
                     Irma E. Gonzalez, Chief Judge, Presiding

                              Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       California state prisoner Patrick James Carrizosa, Jr., appeals pro se from the

district court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 2253,1 and we affirm.

      Carrizosa contends that the State’s failure to award him day-for-day

sentence credits violated his due process rights. However, Cal. Penal Code

§ 2933.1 limits the sentence credits Carrizosa may earn through his participation in

the Inmate Work Training Incentive Program to fifteen percent. The other state

statutes and regulations cited by Carrizosa do not create a protected due process

liberty interest in sentence credits. See Sandin v. Conner, 515 U.S. 472, 483-85

(1995); McLean v. Crabtree, 173 F.3d 1176, 1184-85 (9th Cir. 1999).

      To the extent Carrizosa challenges the state court’s application of state law

concerning equitable estoppel, this contention does not state a cognizable claim of

a violation of federal law. See Lewis v. Jeffers, 497 U.S. 764, 780 (1990)

(“[F]ederal habeas corpus relief does not lie for errors of state law[.]”).

Furthermore, the district court correctly rejected Carrizosa’s government estoppel

argument on the merits.

      Finally, the district court properly rejected Carrizosa’s equal protection

claim. The record reflects that the documentary evidence submitted by Carrizosa

did not establish that he was treated differently from similarly situated individuals.



      1
          We certify for appeal on our own motion the issues presented in this
appeal.

                                            2                                    08-56557
See McLean, 173 F.3d at 1185.

      Thus, the California courts’ rejection of Carrizosa’s claims was neither

contrary to nor an unreasonable application of clearly established federal law. See

28 U.S.C. § 2254(d)(1). Moreover, because Carrizosa failed to raise a colorable

claim for relief, see Phillips v. Woodford, 267 F.3d 966, 973 (9th Cir. 2001), his

contention that he is entitled to an evidentiary hearing on his claims lacks merit.

      AFFIRMED.




                                           3                                     08-56557